DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/05/2022 have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation " attaching the second article to the first article".  Claim 8 depends from claim 1.  Claim 1 contains the limitation “to melt the first article into a molten mass within the internal cavity of the outer member; and re-solidifying the molten mass within the outer member and about the solid core to form a second article.”  Accordingly, the second article is the melted and re-solidified first article.  Accordingly, it is unclear how one can attach the second article to the first article as only one of the first article and the second article can exist at a time.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xu (US 20170284208 A1).
Regarding claims 1 and 8-9, due to the 112 rejection above, the limitations of claim 8 will be interpreted as being met if claim 1 is met.  Xu teaches “a method of manufacturing a component” (which reads upon “a method of manufacturing a part comprising”, as recited in the instant claim; paragraph [0006]).  Xu teaches “a method of manufacturing a component, according to another disclosed non-limiting embodiment of the present disclosure, includes additively manufacturing the component of a metal material” (which reads upon “forming a first article from the particulated material”, as recited in the instant claim; paragraph [0014]).  Xu teaches that “the metal material is a powder” (which reads upon “providing a particulated material”, as recited in the instant claim; paragraph [0009]).  Xu teaches that “the internal cooling passages 154 of the component W may be filled with a ceramic slurry to form the core 102” (which reads upon “the first article defining an exterior and defining a first internal aperture; providing a flowing core material within the first internal aperture”, as recited in the instant claim; paragraph [0071]).  Xu teaches that “the ceramic core may be cured in situ by a suitable thermal process if necessary” (which reads upon “converting the flowing core material to a solid core within the first internal aperture”, as recited in the instant claim; paragraph [0071]).  Xu teaches that “next, a ceramic shell may then be formed over the structure 150 and internal ceramic core” (which reads upon “encasing the first article and the solid core with an outer member, the outer member defining an internal cavity surface that corresponds to at least part of the exterior of the first article”, as recited in the instant claim; paragraph [0072]).  Xu teaches that “the additively manufactured superalloy is re-melted within the crucible 100” (which reads upon “heating the outer member, the first article, and the solid core to melt the first article into a molten mass within the internal cavity of the outer member”, as recited in the instant claim; paragraph [0073]).  Xu teaches that “various solidification processes that may include the chill plate, withdrawal rate, and pigtail or starter seed to directional solidify the molten material into single crystal if so desired” (which reads upon “and re-solidifying the molten mass within the outer member and about the solid core to form a second article, an outer surface of the second article corresponding to the internal cavity surface of the outer member, the second article including a second internal aperture corresponding to the solid core”, as recited in instant claim 1; which reads upon “wherein re-solidifying the molten mass includes forming a substantially single grain structure within the second article”, as recited in instant claim 9; paragraph [0073]).  
Regarding claim 2, Xu teaches the method of claim 1 as stated above.  Xu teaches that “the core at least partially defines the internal passageways within the component” (paragraph [0016]).  Xu teaches that “the core at least partially defines microchannels within the component” (paragraph [0018]).  Xu teaches that “during the casting process, the core 102 fills a volume that, when removed from the finished casting, defines the internal passageways 98 utilized for cooling airflow” (paragraph [0054]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170284208 A1), as applied to claim 2 above, in view of Wang et al. (US 20050006047 A1).
Regarding claim 3, Xu teaches the method of claim 2 as stated above.  Xu teaches that “the internal cooling passages 154 of the component W may be filled with a ceramic slurry to form the core 102” (paragraph [0071]).  Xu teaches that “during the casting process, the core 102 fills a volume that, when removed from the finished casting, defines the internal passageways 98 utilized for cooling airflow” (paragraph [0054]).  
Xu is silent regarding applying pressure to the flowing core material.  
Wang is similarly concerned with manufacturing a single-piece sacrificial die using an additive layer manufacturing method, the die comprising an internal cavity; introducing a ceramic slurry into the cavity of the die, the slurry comprising a ceramic and a carrier fluid; curing the slurry to form a ceramic casting core (paragraph [0008]).  Wang teaches that “the slurry contains sufficient liquid phase to provide a viscosity that is usually less than about 10,000 Pascal-seconds, that is, a viscosity that renders the slurry suitable for introduction into, and proper filling of, the die cavity” (paragraph [0016]).  Wang teaches that “the introduction of the ceramic slurry into the cavity of the die is done with the slurry under pressure to ensure the slurry completely fills the cavity” (paragraph [0016]).  Wang teaches that “injection molding is an example of a suitable method for introducing the slurry into the die cavity, because the quantity and pressure of the slurry may be precisely controlled as the slurry fills the die cavity” (paragraph [0016]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xu to use injection molding of the slurry, as taught by Wang to ensure the slurry completely fills the cavity by precisely controlling the quantity and pressure of the slurry as the slurry fills the die cavity.  
Regarding claims 4-5, modified Xu teaches the method of claim 3 as stated above.  Xu teaches that “next, a ceramic shell may then be formed over the structure 150 and internal ceramic core” (paragraph [0072]).  Xu teaches that “the ceramic shell may be formed over the structure 150 and the ceramic core by dipping into a slurry of shell mold ceramic powder and binder to form a layer of ceramic. The layer is dried and the process repeated for as many times as necessary to form a green (e.g., unfired) ceramic shell mold” (paragraph [0072]).  Xu teaches that “the mold may then be high fired at a temperature between about 1200° F. (649° C.) to about 1800° F. (982° C.) from about 10 to about 120 minutes to sinter the ceramic to full density to foal′ the shell mold” (paragraph [0072]).  Xu teaches that “the shell 104 and the core 102 provide a mold to cast complex exterior and interior geometries and may be formed of refractory metals, ceramic, or hybrids thereof, and that the crucible 100 thereby operates as a melting unit and/or a die” (paragraph [0054]).    

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170284208 A1), as applied to claim 1 above, and further in view of Liu (US 20090007724 A1).
Regarding claims 6-7, Xu teaches the method of claim 1 as stated above.  Xu teaches “additively manufacturing the component of a metal material” (paragraph [0014]).  Xu teaches that “while not to be limited to any single method, an additive manufacturing process may be utilized to form a crucible 100 (see FIG. 6) to cast the blade 84 and internal passageways 98 therein, and that example additive manufacturing processes include, but are not limited to, Sterolithography (SLS), Direct Selective Laser Sintering (DSLS), Electron Beam Sintering (EBS), Electron Beam Melting (EBM), Laser Engineered Net Shaping (LENS), Laser Net Shape Manufacturing (LNSM), Direct Metal Deposition (DMD), Direct Metal Laser Sintering (DMLS) and others” (paragraph [0053]).  
Xu is silent regarding providing a material that includes a plurality of particles and a binder that is uncured; and forming the first article from the material including curing the binder to bind a collection of the particles together into the first article and binder jet printing.  
Liu is similarly concerned with three dimensional printing to form the metal powder body (paragraph [0010]).  Liu teaches that “a means for strengthening metal powder bodies as they are being heat treated into coherent articles, wherein metal nanoparticles are created in situ in the metal powder body, preferably as the metal powder body is being heat treated” (paragraph [0006]).  Liu teaches that “the conventional binder and the metal nanoparticle precursor are simultaneously added the metal powder” (which reads upon “providing a material that includes a plurality of particles and a binder that is uncured”, as recited in the instant claim; paragraph [0009]).  Liu teaches that “the liquid precursor is applied through an ink jet print head to a bed of metal powder on a layer-by-layer basis” (which reads upon “binder jet printing”, as recited in the instant claim; paragraph [0010]).  Liu teaches that “solution containing copper acetate hydrate and PVP-K was prepared and added to 316 stainless steel powder” (paragraph [0042]).  Liu teaches that “bar was then heated in air for 4 hours at 160° C. to cure the PVP-K” (which reads upon “forming the first article from the material including curing the binder to bind a collection of the particles together into the first article”, as recited in the instant claim; paragraph [0042]).  Liu teaches that “the coherent article showed no slumping” (paragraph [0042]).  Liu teaches that “the conventional binder is chosen so that it provides mechanical strength to the metal powder body to at least the temperature at which boding of the metal nanoparticles resulting from the metal nanoparticle precursor begin to substantially contribute to the at-temperature mechanical strength of the metal powder body” (paragraph [0009]).  Liu teaches that “present invention may be employed with any process that is used to form metal powder into a metal powder body at or about room temperature, for example, it may be used with die pressing, cold isostatic pressing, and with free form fabrication processes, e.g., three dimensional printing and selected laser sintering, and it may also be used in some forming processes which are conducted at slightly elevated temperatures, e.g., metal injection molding” (which reads upon “metal injection molding”, as recited in the instant claim; paragraph [0028]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method of Xu to include ink jet printing a conventional binder and a precursor solution, as taught by Liu to increase the strength of the structure 150 as it is dipped in the ceramic shell slurry, to ensure dimensional accuracy of the final product.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22; Q2: 3/20-3/24/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733